Citation Nr: 0639614	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for aortic 
insufficiency and aortic stenosis, status post aortic valve 
replacement.

2.  Entitlement to service connection for residuals of a left 
wrist fracture.

3.  Entitlement to service connection for bilateral knee 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran testified before the undersigned at a Travel 
Board hearing in September 2006.  A transcript of that 
hearing has been associated with the claims folder.  


REMAND

With regard to the veteran's claim for service connection for 
aortic insufficiency and aortic stenosis, status post aortic 
valve replacement, he alleges that his aortic insufficiency 
first began while on active duty.  Service medical records 
dated February 1973 indicate that the veteran had a history 
of "falling out" during physical fitness training, which 
the veteran presently describes as the result of shortness of 
breath and fatigue.  An August 1976 service medical 
examination report noted that the veteran had an arrhythmia 
with occasional pause and early systolic click and that an 
electrocardiogram detected sinus arrhythmia.  In an 
electrocardiograph report dated later that month, it was 
noted that the veteran's sinus tachycardia (ST) elevation was 
V2-6, either a normal variant, pericarditis, or gucardial 
copying and a clinical correlation was suggested. 

Post-service medical records contain conflicting theories as 
to the etiology of the veteran's current heart condition.  In 
a letter dated May 2002, Dr. R. A. Duff, M.D., opined that 
the veteran had the aortic stenosis and insufficiency all or 
most of his life and that its etiology was most likely 
congenital or secondary to rheumatic fever as a child or 
young man.  In a letter dated April 2005, Dr. M. Ajir, D.O., 
agreed with this opinion.  In a January 2003 VA medical 
examination report, the examiner opined that the veteran's 
documented in-service arrhythmia with occasional pause is 
more likely than not unrelated to the his current aortic 
valvular disease.  In a letter dated September 2006, Dr. A. 
Bulkin, M.D., opined that the etiology of the veteran's 
aortic stenosis and valvular insufficiency is most likely 
related to rheumatic heart disease which was present since 
young adulthood; however, he further opined that the 
condition was more likely than not exacerbated during the 
veteran's active service, which is common since effort 
tolerance remains exceptionally good for many years even with 
severe valvular insufficiency.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military 
service; but (3) does not contain sufficient medical evidence 
for VA to make a decision on the claim. Id.  If an 
examination report does not contain sufficient detail, it 
must be returned as inadequate for rating purposes.  38 
C.F.R. § 4.2.  The Board is prohibited from relying on its 
own unsubstantiated medical judgment in the resolution of 
claims.  See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin 
v. Brown, 6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Under the circumstances in this case, the 
Board finds that, in order to afford the veteran all 
assistance required by law, a remand is necessary to secure a 
current examination that contains the information necessary 
to decide the claim.  Specifically, a more detailed medical 
opinion is needed to assess whether the veteran's current 
heart condition is related to the arrhythmia first detected 
in service. 

Furthermore, the Board notes that, following the January 2003 
VA examination, the veteran submitted the statement from Dr. 
Bulkin in which he opined the veteran's current condition was 
aggravated by his military service.  This evidence was not 
available to the VA examiner at the time of the January 2003.

The veteran also seeks service connection for residuals of a 
left wrist fracture.  He claims to have fractured his left 
wrist while playing football for the United States Marine 
Corps around November 1976, although service medical records 
contain no evidence of a left wrist injury.  Shortly after 
leaving service in December 1976, the veteran testified that 
he received an X-ray at a VA Medical Center in La Jolla, 
California where he was officially diagnosed with a left 
wrist fracture.  The VA casted his wrist, but the veteran 
alleges that it was set incorrectly, resulting in a slight 
deformity which has caused pain and occasional limitation of 
mobility ever since.  The RO attempted to obtain VA treatment 
records dated from January 1977 to December 1978 from the VA 
Medical Center in San Diego, California, but no records were 
found for the veteran during that time period.  However, the 
Medical Center did indicate that the oldest document in their 
database pertaining to the veteran is dated October 1979.  
Although this record falls outside the one year period 
following the veteran's separation from service, it may 
contain information relevant to the veteran's alleged left 
wrist treatment by the VA in 1977 and 1978.  Pursuant to its 
duty to assist, the RO should obtain this record and 
associate it with the veteran's claims folder. 

Finally, with regard to the his claim for service connection 
for bilateral knee arthritis, the veteran claims that an 
injury sustained to his right knee in service has resulted in 
a current arthritic condition in his right knee which has 
subsequently caused an arthritic condition in his left knee 
due to overuse.  He seeks an award of service connection on a 
direct basis for his right knee condition and an award for 
service connection on a secondary basis for his left knee 
condition.  

The veteran was treated for pain in both knees while in 
service, but primarily the right knee.  In November 1974 the 
lateral aspect of the right knee was noted to have swelling, 
poor range of motion (5 to 20 degrees), effusion, and pain as 
a result of an injury sustained during a Marine football 
game.  The veteran was diagnosed with a possible lateral 
collateral ligament or medial collateral ligament tear and 
given crutches for a period of weeks.  There is no subsequent 
evidence of right knee disability in service.  The veteran 
continued to play football for the Marines until December 
1976, although he reports to have worn a knee brace during 
games.  

Post-service medical records indicate that the veteran has 
sought professional medical treatment for bilateral knee pain 
since 1988.  A January 2005 evaluation report from the 
veteran's private orthopedist indicates that the veteran had 
pain and crepitus at the patellofemoral joint bilaterally.  
The veteran was diagnosed with patellar chondromalacia, knee 
pain caused by the kneecap rubbing against one side of the 
knee joint and irritating the cartilage.  Under the 
circumstances in this case, the Board finds that, in order to 
afford the veteran all assistance required by law, a remand 
is necessary to secure a current examination that contains 
the information necessary to decide the claim.  Specifically, 
a more detailed medical opinion is needed to assess the 
nature of the veteran's current bilateral knee condition and 
whether it is related to the ligament injury sustained in 
service. 

Accordingly, the case is REMANDED for the following action:

1. The veteran testified that he received 
treatment for a fractured left wrist at 
the "La Jolla VA clinic" in 1977.  The 
RO should secure any additional treatment 
records pertaining to the veteran from the 
VA Medical Center in La Jolla / San Diego, 
California, including the October 1979 
record referenced in the Medical Center's 
December 2005 correspondence.  If no such 
records exist, a statement to that effect 
is required and must be associated with 
the claims folder.

2.  The RO should arrange for the veteran 
to be scheduled for a VA cardiology 
examination to determine the etiology of 
the veteran's current aortic stenosis and 
aortic insufficiency.  The claims folder 
must be made available to the examiner for 
review for the examination and the 
examination report must indicate whether 
such review was accomplished.  The RO 
should advise the veteran that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

Based on findings from the physical 
examination and review of the claims 
folder, the examiner is asked to provide a 
medical opinion responding to the 
following question: With consideration 
being given to the heart related findings 
reported in service, is it at least as 
likely as not that the veteran's aortic 
stenosis and aortic insufficiency were 
present during military service?  The term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
In providing this opinion, the examiner 
should discuss the statement from Dr. 
Bulkin dated in September 2006.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should discuss 
the reasons.

3.  The RO should also arrange for the 
veteran to be scheduled for a VA joints 
examination to determine the nature and 
etiology of the veteran's current 
bilateral knee condition.  All necessary 
tests should be completed to include range 
of motion studies and X-ray studies of 
both knees to determine the presence of 
arthritis.  The claims folder must be made 
available to the examiner for review for 
the examination and the examination report 
must indicate whether such review was 
accomplished. 

Based on findings from the physical 
examination and review of the claims 
folder, the examiner is asked to provide a 
medical opinion responding to the 
following questions: Does the veteran have 
arthritis of the knee(s), unilaterally or 
bilaterally?  If so, is it at least as 
likely as not that any knee disability 
present was related to the ligament injury 
he sustained in service?  If the examiner 
agrees or disagrees with any opinion of 
record, he/she should discuss the reasons.

4.  After ensuring that the above 
development has been properly completed, 
the RO should then readjudicate the issues 
on appeal, considering all evidence 
secured since the January 2006 
supplemental statement of the case, 
including the September 2006 statement 
from Dr. Bulkin and any additional 
treatment records from the VA Medical 
Center in San Diego, California.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


